Citation Nr: 0426413	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with associated sciatica.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant served in the National Guard and in Air Force 
Reserves from December 1962 to October 1990 with various 
periods of active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA).  In pertinent part the record 
shows INACDUTRA on March 12/13 1988 and a period of ACDUTRA 
in June 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Winston-Salem, North Carolina.  A Travel Board hearing was 
held before the undersigned at the RO in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Based upon a preliminary review of the record, the Board 
finds that additional development is necessary prior to 
further appellate review of this case. The appellant claims 
that a pre-existing injury incurred aggravation as a result 
of an injury or events during active duty for training.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  If such an increase is found, the 
presumption of aggravation is applicable and the condition is 
presumed aggravated unless the government points to a 
"specific finding" that the increase in the appellant's 
disability is due to the natural progression of the disease.  
See Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened. See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b). 

On VA examination in January 2003 the examiner referred to a 
"clearly described" "incident" of lifting injury while the 
appellant was on "active duty status in March 1988."  The 
examiner also noted that the incident was on March 8, 1988, 
and opined that the appellant incurred or aggravated lumbar 
disc disease between May 1988 and July 1990.  In an addendum 
later in January 2003, the physician opined that (based on 
the appellant's statement that he had back pain on active 
duty in June 1988, the appellant aggravated a March 1988 
injury in May 1988 and thereafter on active duty status.  

The record actually shows that the appellant had a lifting 
injury to left leg muscles while a civilian employee at a VA 
hospital on March 8, 1988.  He was seen for shooting pain in 
the left leg on ACDUTRA on June 11, 1988.  Thus, the VA 
examiner in January 2003 relied on an incomplete and 
inaccurate history, and another examination is indicated.  

Furthermore, while individual documents pertaining to 
specified treatment for low back (and left leg) disability 
have been submitted/received, it appears that such records do 
not represent the complete available records pertaining to 
treatment the appellant received for his back disability.  
Given the questions raised in connection with this claim, a 
complete record is essential.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law. The VCAA applies to all pending claims for 
VA benefits, and redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2003).  The VCAA applies in the instant 
case.  The Board's review for compliance with the VCAA 
revealed that VA has met its duty to notify in this matter 
through an April 2001 development letter, the May 2002 rating 
decision, the June 2003 Statement of the Case, and the 
December 2003 letter to the appellant.  Regardless, in 
testimony at the Travel Board hearing in December 2003 the 
appellant waived any further VCAA notification.  At the 
hearing the appellant also submitted additional evidence with 
a waiver of initial consideration by the agency of original 
jurisdiction.  Inasmuch as the appeal is being remanded to 
the RO anyway, for further development, the RO will have the 
opportunity to initially review the additional evidence.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be asked to 
identify all sources of treatment he 
received for a low back disability since 
March 8, 1988.  The RO should obtain 
complete records of treatment (those not 
already of record) from all identified 
sources, specifically all records 
pertaining to treatment for the work 
injury on March 8, 1988 and record of 
follow-up treatment.  The appellant must 
assist in this matter by providing 
identifying information and any 
necessary releases.  In conjunction with 
this development he should be advised of 
the provisions of 38 C.F.R. § 3.158.  

2.  The RO should then arrange for a VA 
examination (by an orthopedic specialist 
who has not previously examined him) to 
determine the likely etiology of the 
appellant's low back disability.  The 
physician must review the claims file in 
conjunction with the examination.  
 
Based on a review of the record and 
examination of the appellant, the 
examiner should express opinions as to 
the following: 

What is the correct diagnosis for the 
appellant's current low back disability?
Does the record show the low back 
disability was incurred or aggravated 
(increased in severity beyond natural 
progress) during a certified period of 
ACDUTRA or INACDUTRA?  

[If aggravation is found, the examiner 
should also opine (to the extent 
possible) regarding what portion of the 
appellant's current low back disability 
is due to such aggravation and what 
portion is due to pre-existing 
disability.]  

The examiner should explain the 
rationale for the opinions given, and 
should refer to the documentation in the 
record supporting the conclusions made.  

The appellant is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

3.  The RO should then readjudicate the 
claim.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


